Citation Nr: 0733787	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2002 to January 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office and Education Center in 
Muskogee, Oklahoma (RO).

In her June 2005 substantive appeal, the veteran stated that 
if her claim for educational benefits could not be granted, 
she noted that she would like to be reimbursed for those 
monies deducted from her paycheck towards the Montgomery GI 
Bill (MGIB).  To that end, in an advisory opinion from VA's 
Office of General Counsel dated February 23, 1993, the 
General Counsel indicated that, where an individual did not 
meet the Chapter 30 eligibility criteria, the individual was 
not legally a Chapter 30 participant and reduction of his or 
her basic pay was contrary to statutory authority and 
erroneous.  That notwithstanding, according to the General 
Counsel, VA does not have any control over the monies reduced 
from a veteran's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the veteran, it has no legal authority to 
refund the veteran's contributions.  Rather, the veteran is 
advised that she should address this dispute directly to her 
service department, an entity separate from VA, and request a 
refund therefrom.


FINDINGS OF FACT

1.  The veteran served on active duty from April 4, 2002 to 
January 8, 2005, completing 33 months of her obligated 3-year 
period of active duty.  

2.  The veteran was discharged or released from active duty 
for the purposes of enrolling in an educational program, 
considered at the convenience of the Government, after 
completing 30 months of a 3-year or more enlistment.

3.  In April 2002, the veteran signed Department of Defense 
Form 2366, MGIB Act of 1984, electing not to participate in 
the MGIB.

4.  The veteran's earnings and leave statements reflect that 
$100.00 during each of the months May 2002, June 2002, 
September 2002, October 2002, March 2003, and April 2003, or 
$600.00 total, was deducted from her salary towards the MGIB.

5.  The record does not contain evidence that the veteran 
withdrew her election not to participate in the MGIB.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
Supp. 2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an April 2005 decision letter, the RO informed the veteran 
that her claim for educational assistance under 38 U.S.C.A. 
Chapter 30 was denied because she did not meet the basic 
eligibility requirements under applicable VA law.  In cases 
such as this, where the pertinent facts are not in dispute 
and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the appellant contends that she is eligible for 
Chapter 30 educational assistance benefits based on service 
from April 2002 to January 2005.  Specifically, she maintains 
that while she initially declined to enroll in the MGIB, it 
was her understanding that, after discussion with her 
superior officers, that she was eligible for the MGIB.  She 
asserts that her earnings and leave statements, reflecting 
deductions of $100.00 per month for the months of May 2002, 
June 2002, September 2002, October 2002, March 2003, and 
April 2003, are evidence of her intent to participate.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (i) (West Supp. 2005); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2007).  In this case, the evidence reflects that the veteran 
served 33 months of a three year obligation.  Accordingly, 
she does not meet the requirements under the cited 
provisions.

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  In addition, an individual who 
is discharged or released from active duty for the 
convenience of the Government must complete not less than 20 
months of continuous active duty of the obligated service in 
the case of an individual whose obligated period of service 
is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (ii); 38 C.F.R. § 20.7042(a) (5) (iv).

In this case, the veteran's Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, shows that the veteran served on active duty from 
April 4, 2002, to January 8, 2005, a total of 33 months and 5 
days, and less than her total 36-month term of service.  Her 
separation code is "MCF", and the narrative reason for 
separation was "Attend School."  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The Veterans 
Identification Data sheet, dated in March 2005, reflects that 
the veteran's separation code, "MCF," is considered to be 
included in those for the convenience of the Government 
("COG").  Accordingly, because the veteran was discharged 
or released from active duty for a purpose considered to be 
for the convenience of the Government, after completing 30 
months of a 3-year or more enlistment, the preliminary 
requirements for Chapter 30 eligibility have been satisfied.  
However, further pertinent regulations show that the veteran 
is ultimately not eligible for Chapter 30 benefits. 

An individual who, after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on active duty as 
a member of the Armed Forces, may elect not to receive 
educational assistance under 38 U.S.C. Ch. 30.  This election 
must be made at the time the individual initially enters on 
active duty as a member of the Armed Forces.  An individual 
who makes such an election is not eligible for educational 
assistance under 38 U.S.C. Ch. 30 unless he or she withdraws 
the election as provided in paragraph (c) of this section or 
in § 21.7045(b) or (c) of this part.  38 C.F.R. § 21.7042 
(f).

To that end, a veteran or servicemember who elects not to 
enroll in this educational assistance program is generally 
not eligible for educational assistance.  38 C.F.R. § 21.7042 
(c).  However, such a person may establish eligibility by 
meeting certain requirements, including withdrawal of the 
election not to enroll.  38 C.F.R. § 21.7042 (c) (1).  

The record reflects that in April 2002, the veteran signed 
Department of Defense Form 2366, MGIB Act of 1984, electing 
not to participate in the MGIB.  Although the veteran asserts 
that she had discussed her situation with her superior 
officers, leading her to believe that she was eligible for 
the MGIB, and has provided copies of her earnings and leave 
statements, reflecting a deduction of $100.00 per month for 
the months of May 2002, June 2002, September 2002, October 
2002, March 2003, and April 2003, as evidence of her intent 
to participate.  However, even if monies were deducted from 
her military salary in error, 38 C.F.R. § 21.7042 requires 
that $100.00 be deducted per month for the first 12 months of 
a service member's term of enlistment.  38 C.F.R. § 21.7042 
(g).  Those earnings and leave statements submitted by the 
veteran reflect only deductions for the months stated, not 
the first 12 months of her enlistment.  Moreover, careful 
review of the record reveals no evidence that the veteran 
withdrew, in writing, her initial election not to 
participate.  Accordingly, she has not satisfied the 
requirements for reestablishing eligibility under 38 C.F.R. 
§ 21.7042.

Ultimately, because there is no evidence that the veteran 
withdrew her election not to enroll in the MGIB, as required 
by the pertinent regulations, the Board finds that the RO was 
correct in denying basic eligibility for educational 
assistance under Chapter 30.  While the Board acknowledges 
the veteran's contentions set forth in her notice of 
disagreement and substantive appeal, the eligibility 
requirements for Chapter 30 are prescribed by Congress.  
Neither the RO nor the Board is free to ignore laws enacted 
by Congress and the law in this case, and not the evidence, 
is dispositive of the veteran's appeal.  See Sabonis, 6 Vet. 
App. at 430.  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case.  Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
are not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Basic eligibility for educational assistance under Chapter 30 
Title 38, U.S. Code is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


